Citation Nr: 1243252	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous leukemia, to include as due to toxic herbicide exposure, ionizing radiation exposure and exposure to chemical contaminants.  

2.  Entitlement to service connection for prostate cancer, to include as due to toxic herbicide exposure, ionizing radiation exposure and exposure to chemical contaminants.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to January 1972.
 
This matter is on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In his May 2010 Form VA-9, the Veteran requested a hearing before the Board, and a hearing was scheduled for February 13, 2012.  However, in a January 2012 letter, he stated that he would be unable to attend the hearing, requested that his claim be forwarded to the Board for adjudication.  Therefore, the Board may continue with adjudicating the claim.  See 38 C.F.R. § 20.700 (2012).

The Board also notes that, in September 2012, the Veteran sent additional evidence for consideration.  Such evidence was submitted since the most recent supplemental statement of the case, and he has not waived RO review.  Nevertheless, there is no prejudice in continuing to consider the claim.  Specifically, while this evidence includes an article regarding VA benefits following toxic herbicide exposure, it does not provide information related specifically to the Veteran's situation.  Consequently, the Veteran would not be prejudiced by consideration of the claim without initial review by the RO.  


FINDINGS OF FACT

1.  Exposure to toxic herbicide agents (such as Agent Orange) and ionizing radiation while on active duty cannot be presumed and is not otherwise shown by competent evidence.

2.  Chronic myelogenous leukemia and prostate cancer were not manifest during service or for many years thereafter, and are not related to active duty or to chemical exposure.



CONCLUSIONS OF LAW

1.  Chronic myelogenous leukemia was not related to active duty service nor may it be presumed to be related to exposure to toxic herbicides or ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2012).

2.  Prostate cancer was not related to active duty service nor may it be presumed to be related to exposure to toxic herbicides or ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2007, October 2008 and November 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment and personnel records.  Moreover, the RO was able to acquire all of the relevant private outpatient treatment records.  The Veteran has also submitted statements and various articles in support of his assertions related to toxic herbicide and ionizing radiation exposure.  

The Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his myelogenous leukemia and prostate cancer disorders. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the evidence does not establish that the Veteran was exposed to either toxic herbicides or ionizing radiation, and he has not asserted that his disorders are directly related to service.  Moreover, he has not stated with any particularity what chemicals he may have been exposed to.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In this case, the Veteran served in the Navy from November 1967 to January 1972, much of which was on board the cruiser USS FOX (DLG-33).  He has since been diagnosed, on separate occasions, with chronic myelogenous leukemia and prostate cancer, and it is his contention that these disorders are due to toxic herbicide or ionizing radiation exposure while the USS FOX was deployed to the Republic of Vietnam.  He has also argued, in the alternative, that these disorders may be related exposure to various airborne contaminants.  However, for the reasons stated below, service connection is not warranted for either disorder.  

Toxic Herbicide Exposure

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.  

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft- tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and, as is relevant here, prostate cancer.  Moreover, service connection is warranted even if these disorders were not shown during active duty. 38 C.F.R. § 3.309(e).

However, the U.S. Court of Appeals for the Federal Circuit has clarified that VA regulations require a veteran to have actually set foot within the land borders of Vietnam in order for toxic herbicide exposure to be presumed.  In contrast, a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).  

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam. This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF. It also includes a number of specifically listed amphibious attack transports and destroyers.  

Here, the Veteran states that he was on board USS FOX when it was stationed in the Vietnam theater of operations in 1968 and 1969.  It is his assertion that the ship was in the vicinity of areas that were sprayed with tactical herbicides such as Agent Orange and that it was "commonly known that the sprays would drift out to sea," thereby exposing those who were on board ship.  He also has asserted that the drinking water (which would have been desalinated seawater) would also have been contaminated with herbicide residue.  

As an initial matter, although B-cell leukemias are disorders which may be presumed related to toxic herbicide exposure, the evidence does not indicate that the Veteran has been diagnosed with a B-cell leukemia, but rather myelogenous leukemia, which is a separate and distinct disorder.  See Dorland's Illustrated Medical Dictionary, p. 1041-42 (31st ed.) (2007).  Moreover, the Secretary of Veterans Affairs has determined that there is no positive association between herbicide exposure and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  Thus, there is no basis for service connection for myelogenous leukemia as due to toxic herbicide exposure on a presumptive basis.

In any event, exposure to toxic herbicides may not be presumed in this case, as there is insufficient evidence to show that the Veteran was ever physically present in the Republic of Vietnam or that his ship operated in its inland waterways.  As an initial matter, a review of the Veteran's service personnel and treatment records confirm that he was stationed on board USS FOX from March 1968 to January 1970, and that some of this time was spent in proximity to the Republic of Vietnam.  

However, USS FOX is not a ship that was part of the Mobile Riverine Force, nor is it one of the specifically designated classes of ships (such as LST, LCM, LCVP, etc.) that would have been expected to operate in the internal waters of Vietnam.  Also, this ship is not one of the ships listed by the C&P as having either moored in the Republic of Vietnam or operated in its inland waters.  However, the Board recognizes that this list is not exhaustive, and that ships similar to USS FOX did operate in the inland waters of Vietnam.  In fact, this list is routinely updated to reflect these changes.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (November 8, 2012).  

In reviewing the C&P list of ships, the Board tangentially notes that there were two other U.S. Navy ships of a similar name that have verified service in the inland waterways of Vietnam.  Specifically, USS DOUGLAS H. FOX (DD-779) operated in Ganh Rai Bay and the Rung Sat Special Zone from March 16 to 20, 1969.  USS MYLES C. FOX (DD-829) operated inland of Qui Nhon Bay in February 1967.  Despite the similarity of names, however, the Veteran's personnel records unmistakably confirm that he never served on board either of these ships. 

VA has also referred the Veteran's assertions to the Joint Services Records and Research Center (JSRRC) in St. Louis, Missouri for a review of all available unit histories.  In November 2008, the JSRRC responded that its review of relevant ship's history reflected that the USS FOX performed anti-torpedo exercises in the vicinity of Da Nang Harbor on two occasions from November to December 1968, but was otherwise stationed in the Gulf of Tonkin.  

A review of the USS FOX command history indicated that the ship conducted helicopter operations and various training exercises in the Gulf of Tonkin from January to February 1969, and it returned to homeport in San Diego, California, in April 1969.  Notably, neither the ship nor command histories indicated that USS FOX ever operated in the inland waters of Vietnam, or that the ship had moored in the Republic of Vietnam at any time in 1968 or 1969.  

Indeed, the Veteran has not asserted that USS FOX actually moored or operated in the inland waterways of Vietnam, but instead argues that these tactical herbicides carried through the air and water to his ship.  However, he has not provided any definitive evidence to support these claims.  The Veteran makes a general reference to an "Australian study" (see May 2010 statement) in which he maintains it indicated that the herbicide spray contaminated the drinking water on the ships.  This is similar to an argument overruled in Haas v. Peake, 525 F.3d 1168, 1193-94 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009) which discusses a specific Australian study.  The Federal Circuit pointed out that this study had already been considered by VA and declined to change the regulation to expand the presumption.  In the Federal Register, VA explained why reliance on such a study was flawed: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War....  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied....  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy.  73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  

VA has already considered this study generally and considered it flawed.  Also considered by VA was that none of those studies specifically addressed "whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  73 Fed. Reg. 20,363, 20,364 (Apr. 15, 2008).  Given the lack of scientific evidence, VA declined to change the regulation.  
The Veteran is certainly competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure, however, is a question requiring highly technical expertise in addressing and is beyond the competence of the Veteran.  

For all of the foregoing reasons, the Veteran may not be presumed to have been exposed to a toxic herbicide such as Agent Orange and the competent evidence of record does not otherwise show such exposure.  Accordingly, service connection may not be warranted for any disorder on this basis.  

Radiation Exposure

The Veteran has also asserted that his myelogenous leukemia and prostate cancer are related to exposure to ionizing radiation while on USS FOX.  In November 2008, he specifically stated that he and his fellow crewmembers were not allowed in the upper decks of the ship due to the radiation emitting from the ship's radar.  

Establishing service connection for a disorder as due to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).   First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites. 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

The Board notes at the outset that the Veteran is not a "radiation exposed veteran" for purposes of 38 C.F.R. § 3.309(d)(3), as he has not participated in one of the specifically listed radiation-risk activities, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity.  Indeed, the Veteran has not asserted such participation.

However, if the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

In this case, both myelogenous leukemia and prostate cancer are properly considered "radiogenic" diseases, as 38 C.F.R. § 3.311(b)(2) specifically lists both disorders.  Nevertheless, service connection is not warranted on this basis, as the evidence has not established that the Veteran has been exposed to ionizing radiation.  

Significantly, the Court of Appeals for Veterans Claims has previously recognized that naval radar equipment, such as the type on board USS FOX, emits microwave-type non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997), citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Moreover, the Veteran has not submitted any evidence to rebut the Court's observations.  

Additionally, none of the evidence of record suggests that the Veteran has ever been stationed in a location where exposure to ionizing radiation was a concern. Moreover, had the Veteran been exposed to ionizing radiation, this fact would have likely been noted in his service treatment records.  No such indication is present here.  

In considering the Veteran's assertions that he has been exposed to ionizing radiation, the Board recognizes the Veteran's sincere belief that he was exposed but his assertions in this regard are speculative.  Again, the Veteran is certainly competent to report on factual matters of which he has first-hand knowledge.  See Washington, 19 Vet. App. at 368.  Confirming actual exposure to radiation, however, is a matter requiring highly technical expertise and is beyond the competence of the Veteran.  There is no competent evidence of record that shows such exposure.  Therefore, service connection is not warranted for either disorder on the basis of ionizing radiation exposure.  

Active Duty Service and Chemical Exposure

Although it has been the Veteran's primary assertion that his myelogenous leukemia and prostate cancer are attributable to his toxic herbicide and ionizing radiation exposure, he is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service or to asbestos exposure.  See Combee, 34 F.3d at 1041-42.  In this regard, he has also asserted that he has been exposed to various airborne chemical contaminants, although he has not specified which contaminants specifically.  

While it is true that VA regulations allow for service connection on a presumptive basis for a number of diseases resulting from exposure to certain toxic herbicides and ionizing radiation, there is no VA regulation allowing service connection on a presumptive basis based on exposure to the environmental hazards.  Therefore, service connection may be established only when the elements of Shedden, which are listed above, have been met.  

In this case, service connection is not warranted based on any in-service incident.  First, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a genitourinary disorder such as prostate cancer or a blood disorder such as leukemia while on active duty service.  Significantly, his discharge physical examination in November 1971 was normal.  Therefore, no chronic disorders related to prostate cancer or myelogenous leukemia was noted in service.

Next, the post-service evidence does not reflect symptoms of prostate cancer or myelogenous leukemia for many years after he left active duty.  Specifically, the Veteran was diagnosed with myelogenous leukemia in December 2004, and was diagnosed with prostate cancer in October 2008, although he exhibited elevated prostate-specific antigen (PSA) levels as early as September 2006.  However, these diagnoses are 33 and 36 years, respectively, after he left active duty.  

In actuality, the Veteran has never asserted that either of these disorders has been present since active duty or in any way directly relative to his service.  Therefore, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service, to include chemical exposure, and his myelogenous leukemia or his prostate cancer.  In this case, the Board finds that the weight of the competent evidence does not attribute these disorders to active duty or to any chemical exposure.  Specifically, there is no competent evidence of record showing such a relationship between these disorders and the Veteran's active duty service (to include his alleged chemical exposure).  Significantly, no treating physician has concluded that such a relationship exists.  

The Board has also considered the statements made by the Veteran relating his myelogenous leukemia and prostate cancer to his active service, and specifically to his claimed chemical exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Here, the Veteran did receive some medical training as a hospital corpsman while in the Navy and may provide competent testimony on some disorders.  However, there is no evidence that he has a level of training that would allow him to self-diagnose blood or genitourinary disorders, especially since both require laboratory testing to properly identify.  In fact, there is no indication he ever had such laboratory tests until many years after service.  Moreover, he has not stated with any specificity what chemicals he may have been exposed to.  

Therefore, despite his limited medical training, the Board finds his statements regarding the claimed etiology of his myelogenous leukemia and prostate cancer to lack competency.   In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved. As such, the appeal is denied.


ORDER

Service connection for chronic myelogenous leukemia, to include as due to toxic herbicide exposure, ionizing radiation exposure and exposure to chemical contaminants, is denied.  

Service connection for prostate cancer, to include as due to toxic herbicide exposure, ionizing radiation exposure and exposure to chemical contaminants, is denied.  



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


